419 F.2d 833
UNITED STATES of America ex rel. Dominick CAMPAGNE,Petitioner-Appellant,v.Harold W. FOLLETTE, Warden of Green Haven State Prison,Stormville, N.Y., Respondent-Appellee.
No. 221, Docket 33668.
United States Court of Appeals Second Circuit.
Argued Oct. 30, 1969.Decided Dec. 17, 1969.

Gretchen White Oberman, New York City, (Peter D. Purvis and Milton Adler, New York City, on the brief), for petitioner-appellant.
Joel Lewittes, Asst. Atty. Gen., New York City (Samuel A. Hirshowitz, First Asst. Atty. Gen., and Louis J. Lefkowitz, Atty. Gen. of State of New York, New York City, on the brief), for respondent-appellee.
Before MEDINA, MOORE and FEINBERG, Circuit Judges.
PER CURIAM:


1
The order of the District Court is affirmed on the opinion of Judge Dooling, 306 F.Supp. 1255 (E.D.N.Y.1969).